DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2020 and 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dormans et al. US 6326661 in view of Li et al. US 6177304.
Re claim 1, Dormans teaches a memory device (fig2), comprising: 
a first well (2, fig2, col3 line 25) formed on a substrate (1, fig2, col3 line 20-25); 
a first gate layer (6, fig2, col3 line 35-40) formed on the first well (2, fig2, col3 line 25); 
a second gate layer (10, fig2, col3 line 40-45) formed on the first well (2, fig2, col3 line 25);

a blocking layer (9, fig2, col3 line 40) formed to cover the first gate layer (6, fig2, col3 line 35-40), the first doped region (12, fig2, col3 line 40-45) and a first part of the second gate layer (10, fig2, col3 line 40-45) and configured to block electrons from excessively escaping (9 as silicon oxide, col3 line 40-45); and 
an alignment layer (7, fig2, col3 line 55) formed on the blocking layer (9, fig2, col3 line 40) and above the first gate layer (6, fig2, col3 line 35-40), the first doped region (12, fig2, col3 line 40-45) and the first part of the second gate layer (10, fig2, col3 line 40-45); and 
Dormans does not explicitly show wherein the alignment layer is thinner than the blocking layer and the alignment layer is thinner than the first gate layer and the second gate layer.
Li teaches a blocking layer (44 100-600A, fig16, col4 line 60-65) formed to cover the first gate layer (20, fig16, col3 line 15-20), the first doped region (38, fig16, col3 line 20) and a first part of the second gate layer (part of 22 in contact with 44, fig16, col3 line 19) and configured to block electrons from excessively escaping; and an alignment layer (46 300-1000A, fig16, col4 line 60-65) formed on the blocking layer and above the first gate layer, the first doped region and the first part of the second gate layer; wherein the alignment layer is thinner than the blocking layer (when thickness of 44 is chosen to about 600A and 46 is deposited to be about 300A, col4 line 60-65 ) and the alignment layer (46 300-1000A, fig16, col4 line 60-65) is thinner than the first gate layer and the second gate layer (16 1000-3000A, fig2, col3 line 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dormans with the teaching of Li to adjust the thickness of the blocking layer and alignment layer to achieve SAC integrated with silicide on wafer with both high logic performance and high density memory (Li, col1 line 30-35).
Re claim 2, Dormans modified above teaches the memory device of claim 1, wherein the first gate layer (Li, 16/20, fig1, col3 line 1-10), the second gate layer (Li, 16/22, fig1, col3 line 1-10) and the alignment layer (Li, 46, fig14, col4 line 60-65) are formed with polycrystalline silicon.
Re claim 3, Dormans modified above teaches the memory device of claim 1, wherein the first gate layer is a floating gate (Dormans, 6, fig2, col3 line 35-40), and the second gate layer is a select gate (Dormans, 10, fig2, col3 line 40-45).

Claims 4-6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dormans et al. US 6326661 in view of Li et al. US 6177304 and Yamakoshi US 2016/0232977.

Re claim 4, Dormans does not explicitly show the memory device of claim 1, further comprising: a contact etch stop layer formed on the alignment layer and a second part of the second gate layer and configured to stop etching of a contact generation process.
Yamakoshi teaches a contact etch stop layer (6a, fig2 and 3, [35]) formed on the alignment layer (28, fig3, [105]) and a second part of the second gate layer (right part of FGS in L3 under 5, fig3, [52]) and configured to stop etching and protect 
the layer below during a contact generation process (formation of CT, fig12, [110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dormans modified above with the teaching of Yamakoshi to form contacts with contact etch stop layer to protect silicide region during the etching process (Yamakoshi, [110]).
Re claim 5, Dormans modified above teaches the memory device of claim 4, further comprising: a first salicide layer (Dormans, 18 on top of 6, fig2, col4 line 1-10) formed between the alignment layer 
Re claim 6, Dormans modified above teaches the memory device of claim 5, further comprising: a second doped region (Dormans, 5, fig2, col3 line 25-30) formed within the first well (Dormans, 2, fig2, col3 line 25) and located beside the first gate layer (Dormans, 6, fig2, col3 line 35-40); a third doped region (Dormans, 4, fig2, col3 line 25-30) formed within the first well (Dormans, 2, fig2, col3 line 25) and located beside the second gate layer (Dormans, 10, fig2, col3 line 40-45); a third salicide layer (Dormans, 18 on top of 5, fig2, col4 line 1-10) formed between the contact etch stop layer (Yamakoshi 6a formed on top of Dormans 18) and the second doped region (Dormans,  5, fig2, col3 line 25-30); and a fourth salicide layer (Dormans, 18 on top of 4, fig2, col4 line 1-10) formed between the contact etch stop layer (Yamakoshi 6a formed on top of Dormans 18) and the third doped region (Dormans, 4, fig2, col3 line 25-30).
Re claim 15, Dormans modified above teaches the memory device of claim 6, further comprising: a first contact (Dormans, contact formed on 18 and 7) formed to contact the first salicide and configured to apply a voltage to the alignment layer (Dormans, 7, fig2) and the first gate layer (Dormans, 6, fig2); a second contact (Dormans, contact formed on 18 and 10) formed above the second gate layer (Dormans, 10, fig2), contacting the second salicide layer and configured to apply another voltage to the second gate layer; a third contact (Dormans, contact formed on 18 and 4) formed above the third doped region, contacting the fourth salicide layer and configured to apply another voltage to the third doped region; and a fourth contact formed above the second doped region (Dormans, contact formed on 18 and 5), contacting the third salicide layer and configured to apply another voltage to the second doped region.
Re claim 16, Dormans modified above teaches the memory device of claim 1, wherein a thickness of the alignment layer (Li, 46 about 300A, fig16, col4 line 60-65) is less than 25% of a thickness of the first gate layer (Li, 16 1000-3000A, fig1 and 16, col3 line 5), and a thickness of the blocking layer (Li, 44 about 600A, fig16, col4 line 60-65) is larger than 25% of the thickness of the first gate layer (Li, 16 1000-3000A, fig1 and 16, col3 line 5).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dormans et al. US 6326661 in view of Chan et al. US 5116776 and Li et al. US 6177304.

Re claim 17, Dormans teaches a semiconductor process method for generating a memory device (fig2), comprising: 
forming a first gate layer (6, fig2, col3 line 35-40) and a second gate layer (10, fig2, col3 line 40-45) on a well (2, fig2, col3 line 25); 
depositing a blocking layer (9, fig2, col3 line 40) to cover the first gate layer and the second gate layer; 
depositing an alignment layer (7, fig2, col3 line 55) to cover the blocking layer; 
a remaining portion of the alignment layer to cover a first region (7 located on top of 12, fig2, col3 line 55) between the first gate layer and the second gate layer, a second region (7 on top of 5, fig2, col3 line 55) beside the first gate layer, the first gate layer (7 on top of 6, fig2, col3 line 55) and a part of the second gate layer (7 on top of 10, fig2, col3 line 55); and 
a remaining portion of the blocking layer (9 located on top of 12, fig2, col3 line 40) to cover the first region between the first gate layer and the second gate layer, the second region (9 on top of 5, fig2, col3 line 40) beside the first gate layer, the first gate layer (9 on top of 6, fig2, col3 line 40) and the part of the second gate layer (9 on top of 10, fig2, col3 line 40); wherein the alignment layer is thinner than the blocking layer, and the alignment layer is thinner than the first gate layer and the second gate layer.

Chan teaches using a pattern etch to pattern (32, fig2) the alignment layer (26 1500A, fig2, col2 line50-60) and the blocking layer (24 2000A, fig2, col2 line50-60), wherein the alignment layer is thinner than the blocking layer.
Li teaches using a photomask to apply a photoresist (50, fig14, col4 line 60-65) for patterning and the alignment layer (46 300-1000A, fig16, col4 line 60-65) is thinner than the first gate layer and the second gate layer (16 1000-3000A, fig2, col3 line 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dormans with the teaching of Li and Chan to form a control gate with a laminated layer stack on top of the floating gate and select gate with improved capacitance (Chan, col5 line 20-30) and form SAC integrated with silicide on wafer with both high logic performance and high density memory (Li, col1 line 30-35).
Re claim 18, Dormans modified above teaches the method of claim 17, wherein a thickness of the alignment layer (Li, 46 300-1000A, fig16, col4 line 60-65) is less than 25% of a thickness of the first gate layer (Li, 16 1000-3000A, fig2, col3 line 5), and a thickness of the blocking layer (Li, 44 about 600A, fig16, col4 line 60-65) is larger than 25% of the thickness of the first gate layer (Li, 16 1000-3000A, fig2, col3 line 5).
Re claim 19, Dormans modified above teaches the method of claim 17, wherein the first gate layer (Dormans, 6, fig2, col3 line 30-40), the second gate layer (Dormans, 10, fig2, col3 line 30-40) and the alignment layer (Chan, 26, fig2, col2 line50-60; Dormans, 7, fig2, col3 line 55) are formed with polycrystalline silicon.
Re claim 20, Dormans modified above teaches the method of claim 17, further comprising: performing a doping operation to form a first doped region (Dormans, 12, fig2, col3 line 40-45) corresponding to the first region, a second doped region corresponding to the second region (Dormans, 5, fig2, col3 line 25-35), and a third doped region corresponding to a third region (Dormans, 4, fig2, col3 line 25-35) beside the second gate layer.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dormans et al. US 6326661 in view of Li et al. US 6177304, Yamakoshi US 2016/0232977 and Li et al. US 2018/0019252.

Re claim 7, Dormans is silent regarding the memory device of claim 6, wherein the first well is an N-type well, the first doped region, the second doped region and the third doped region are P-type doped regions.
Li 252 teaches wherein the first well is an N-type well (101, fig2, [27]), the first doped region, the second doped region and the third doped region are P-type doped regions (p-type 121-123, fig2, [28, 32]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dormans with the teaching of Li 252 to form a PMOS non-volatile memory with erase region of Li 252 to improved erase efficiency (Li 252, [7]). 
Re claim 8, Dormans does not explicitly show the memory device of claim 6, wherein the first gate layer further covers a part of a fourth doped region formed within a second well, the first gate layer is a floating gate, the second gate layer is a select gate and a word line, the second doped region is a bit line, the third doped region is a source line, and the fourth doped region is an erase line.
Li 252 teaches wherein the first gate layer (FG 222, fig1, [31]) further covers a part of a fourth doped region (304, fig3, [38]) formed within a second well (302, fig1, [39]), the first gate layer is a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dormans with the teaching of Li 252 to form a PMOS non-volatile memory with erase region of Li 252 for improved erase efficiency (Li 252, [7]). 
Re claim 9-14, Dormans modified above teaches the PMOS non-volatile memory on n-type well with erase region and contacts connected to control gate, select gate, source, drain and well (Dormans, contacts formed on 18 connecting 5, 7, 10 and 4; Yamakoshi, fig2 and 3).
Dormans is silent regarding the detail operation voltage of the device. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114 II
Dormans modified above teaches the device with the same structure of the claimed device and manner of operating the device does not differentiate apparatus claim from the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812